Case 3:20-cv-00408-MHL-RCY Document3 Filed 07/17/20 Page 1 of 1 PagelD# 7

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

KEITH NORVEL JONES,

Plaintiff,
Vv. Civil Action No. 3:20CV408
UNKNOWN,

Defendant.

MEMORANDUM OPINION

Plaintiff, a Virginia inmate proceeding pro se, submitted a letter complaining about his
ongoing incarceration in a state facility and his current conditions of confinement. By
Memorandum Order entered on June 26, 2020, the Court explained that it may not provide
advice to litigants and this Court cannot order his release from incarceration. However, the
Court sent Plaintiff a form for filing a 42 U.S.C. § 1983 complaint. The Court further explained
that if Plaintiff wished to file a complaint at this time, he should complete and return the form to
the Court within fourteen (14) days of the date of entry thereof. The Court noted that if Plaintiff
failed to take any action within that time, the Court would dismiss the action without prejudice.
See Fed. R. Civ. P. 41(b).

More than fourteen (14) days have elapsed and Plaintiff has not returned the § 1983
complaint form. Accordingly, this action will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

 
   
 

M. Hannah
United Stat
Date: si \?, Vole

Richmond, Virginia
